                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

CHIEFTAIN ROYALTY COMPANY,                   )
KELSIE WAGNER TRUSTEE OF THE                 )
KELSIE WAGNER TRUST, AND                     )
KELSIE WAGNER SUCCESSOR                      )
TRUSTEE OF THE WADE                          )
COSTELLO TRUST                               )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )       Case No. 6:17-cv-00334-SPS
                                             )
                                             )       (Removed from District Court of
MARATHON OIL COMPANY,                        )       LeFlore County, State of
                                             )       Oklahoma, Case No. CJ-17-146)
       Defendant.                            )


       PLAINTIFFS’ MOTION TO CERTIFY THE SETTLEMENT CLASS FOR
      SETTLEMENT PURPOSES, PRELIMINARILY APPROVE CLASS ACTION
        SETTLEMENT, APPROVE FORM AND MANNER OF NOTICE AND
                SET DATE FOR FINAL APPROVAL HEARING

       Plaintiffs, Chieftain Royalty Company, Kelsie Wagner Trustee of the Kelsie Wagner Trust,

and Kelsie Wagner Successor Trustee of the Wade Costello Trust (“Plaintiffs”), individually and

on behalf of all others similarly situated, respectfully file this Motion to Certify the Settlement

Class for Settlement Purposes, Preliminarily Approve Class Action Settlement, Approve Form and

Manner of Notice and Set Date for final Approval Hearing (the “Motion”), and hereby move the

Court for entry of an Order:

       1.      Certifying the Settlement Class 1 for settlement purposes;

       2.      Preliminarily approving the Settlement of the above-captioned action;



1
       All capitalized terms not otherwise defined herein shall have the meaning given to them in
the December 11, 2018 Stipulation and Agreement of Settlement (“Settlement Agreement”), a
copy of which is attached as Exhibit 1 to the Memorandum of Law in Support of this Motion, filed
concurrently herewith.
       3.      Appointing Plaintiffs as Class Representative of the Settlement Class;

       4.      Appointing Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC, and Barnes

& Lewis, LLP as Class Counsel for the Settlement Class and Whitten Burrage and Lawrence R.

Murphy, Jr. as liaison local counsel for the Settlement Class;

       5.      Approve the form and manner of providing notice of the Settlement to the

Settlement Class;

       6.      Appointing a Settlement Administrator;

       7.      Appointing an Escrow Agent; and

       8.      Setting a hearing date for final approval of the Settlement and application for an

award of Attorneys’ Fees, Litigation Expenses, and Case Contribution Award to Plaintiffs.

       Plaintiffs base this Motion on the applicable law and all records and documents on file,

including the Memorandum of Law in Support of this Motion, which is being filed concurrently

herewith and is respectfully incorporated by reference as if set forth fully herein.

       Accordingly, Plaintiffs respectfully request this Court enter an Order granting the relief

listed above and any further relief to which the Court finds the Settlement Class entitled.

       A proposed Order is being concurrently submitted to the Court.




                                                  2
Dated: December 11, 2018   Respectfully submitted,

                           s/Patrick M. Ryan
                           Patrick M. Ryan, OBA No. 7864
                           Phillip G. Whaley, OBA No. 13371
                           Jason A. Ryan, OBA No. 18824
                           Paula M. Jantzen, OBA No. 20464
                           RYAN WHALEY COLDRION JANTZEN PETERS
                            & WEBBER PLLC
                           900 Robinson Renaissance
                           119 North Robinson
                           Oklahoma City, OK 73102
                           Telephone: (405) 239-6040
                           Facsimile: (405) 239-6766
                           pryan@ryanwhaley.com
                           pwhaley@ryanwhaley.com
                           jryan@ryanwhaley.com
                           pjantzen@ryanwhaley.com

                           Michael Burrage, OBA No. 1350
                           WHITTEN BURRAGE
                           512 N Broadway, Suite 300
                           Oklahoma City, OK 73102
                           Telephone: (405) 516-7800
                           Facsimile: (405) 516-7859
                           mburrage@whittenburragelaw.com

                           Robert N. Barnes, OBA No. 537
                           Patranell Lewis, OBA No. 12279
                           Emily Nash Kitch, OBA No. 22244
                           BARNES & LEWIS, LLP
                           208 N.W. 60th Street
                           Oklahoma City, OK 73118
                           Telephone: (405) 843-0363
                           Facsimile: (405) 832-1007
                           rbarnes@barneslewis.com
                           plewis@barneslewis.com
                           ekitch@barneslewis.com

                           Lawrence R. Murphy, Jr., OBA No. 17681
                           LAWRENCE R. MURPHY, JR., P.C.
                           624 South Boston, Floor 8
                           Tulsa, OK 74119
                           Telephone: (918) 592-3699
                           larrymurphypc@icloud.com
                           Attorneys for Plaintiffs



                              3
                                CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2018, I electronically transmitted the attached
document to the Clerk of the Court using the ECF System for filing. Based on the records currently
on file, the Clerk of the Court will transmit a Notice of Electronic Filing to the following ECF
registrants:

       Guy S. Lipe – glipe@velaw.com
       Jay P. Walters – jwalters@gablelaw.com



                                             s/Patrick M. Ryan
                                             Patrick M. Ryan




                                                4
